DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/10/2021 has been entered. Claims 1, 3-7 and 160-172 remain pending in the application. 
	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-7, drawn to a device with sensors in the bottom and side walls, classified in CPC B01L 3/5085.
II. Claims 44, 52, 53, 58, 61 and 62, drawn to a device with an insert with flaps, classified in CPC B01L 3/5085.
III. Claims 125, 126, 131, 138, 139, 141, 144 and 145, drawn to a method for assaying one or more cells, classified in CPC G01N 27/026.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a material different design and Invention I requires a plurality of sensors attached to the bottom and side walls of the wells which Invention II does not and Invention II requires and insert with flaps which Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the .
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus as claimed can be used with a materially different process which does not require the partitioning the volumes into sub-volumes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of different classification. 
The inventions require a different field of search. 
The prior art applicable to one invention would not likely be applicable to the other inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious 
During a telephone conversation with Thomas Haverstock on 6/2/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 and 3-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 44, 52, 53, 58, 61, 62, 125, 126, 131, 138, 139, 141, 144 and 145 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
Reference(s) EP 3128309, JP 09281066, filed fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The applicant only provided the first page and/or the abstract of the documents specified. The information referred to therein has not been considered, unless included by the examiner in PTO-892.

Claim Objections
Claim 172 is objected to because of the following informalities:  Line 4 ends in a period instead of a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 09/281066, hereinafter Tomita.

Regarding claim 3, Tomita teaches wherein the plurality of different modalities comprises a combination of two or more of optical measuring, impedance measuring, chemical measuring, and acoustic measuring (paragraphs [0045]-[0052]).
Regarding claim 4, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Tomita and the apparatus of Tomita is capable of working on live cells. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Tomita (see MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of United States Patent No. 6,132,683, hereinafter Sugihara.
Regarding claim 5, Tomita teaches further comprising an optical system (item 20) configured to direct light into each well (paragraph [0071]).
Tomita fails to teach the optical system is configured to capture corresponding image data, wherein the electronic circuitry is coupled to the plurality of sensors and to the optical system, and the electronic circuitry is further configured to receive and output sensed signals corresponding to the captured image data.
Sugihara teaches an entire cell potential measuring apparatus with an optical observation system with an inverted microscope (Sugihara, item 21) with a computer (Sugihara, item 30) controlling the optical observation data so that the cells can be optically imaged while measuring the impedance (Sugihara, column 4, lines 46-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an optical system to capture corresponding image data because it would allow for the cells to be optically imaged while measuring the impedance (Sugihara, column 4, lines 46-57).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita and Sugihara as applied to claim 6 above, and further in view of United States Application Publication No. 2014/0273191, hereinafter Tipgunlakant.
Regarding claim 7, Tomita and Sugihara teach limitations of claim 6; however, they fail to teach an incubator which houses the test plate, the optical system and electronic circuity.
Tipgunlakant teaches a cell incubator and cell lab test bed with an incubator which houses a microplate which has a plurality of sensors coupled to the wells of the microplate (Tipgunlakant, abstract) so that the cells can be cultured while analyzing the cells (Tipgunlakant, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an incubator which houses the test plate, the optical system and electronic circuity because it would allow for the cells to be cultured while analyzing the cells (Tipgunlakant, paragraph [0005]).

Claims 160-163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita.
Regarding claim 160, the above described embodiment of Tomita teaches wherein the plurality of sensors comprises a plurality of electrodes (item 4) each to sense an electrical characteristic and to generate a corresponding sensed signal (paragraphs [0045]-[0052]), wherein multiple electrodes (item 4) are attached to the side wall structure of each well (figures 1 and 2), and the electronic circuitry is coupled to the plurality of electrodes, wherein the electronic circuitry is configured to selectively access an electrode pair of the electrodes in each well and output the sensed signals from the selectively accessed two electrodes (paragraphs [0045]-[0052]).
The above described embodiment of Tomita fails to teach multiple electrodes are attached to the bottom wall of each well and
Another embodiment of Tomita teaches having multiple electrodes (item 32) attached to the bottom wall of each well (figure 4b) so that slice planes of the object can be obtained (paragraph [0064]).

Regarding claim 161, Tomita teaches wherein the electrode pair comprises one electrode from the multiple electrodes attached to the bottom well and one electrode from the multiple electrodes attached to the side wall structure (intended use MPEP § 2114 (II) and see supra).
Regarding claim 161, Tomita teaches wherein the electronic circuitry further comprises signal processing circuitry configured to determine a 2D or 3D impedance measurement according to the output sensed signals from the selectively accessed electrode pair (paragraphs [0045]-[0052]).
Regarding claim 163, Tomita teaches wherein the electronic circuitry is further configured to selectively access a plurality of different electrode pairs and to determine a 2D or 3D impedance measurement for each different electrode pair, and to determine a substance impedance based on all the 2D or 3D impedance measurements determined for the plurality of different electrode pairs (paragraphs [0045]-[0052]).

Claims 164-169 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Sugihara and United States Patent No. 7,027,628, hereinafter Gagnon.
Regarding claim 164, Tomita teaches further comprising: a light source (item 20).
Tomita fails to teach optical components coupled to the light source and configured to direct light from the light source into each well; an imaging unit aligned with the test plate, the light source, and the optical components, wherein the imaging unit captures image data from within a field of view, further wherein the field of view is smaller than an entire cross-sectional area of each well; control circuitry coupled to the imaging unit.
Sugihara teaches an entire cell potential measuring apparatus with an optical observation system with an inverted microscope with optical components coupled to a light source (Sugihara, item 21) and a camera (Sugihara, item 22) with a computer (Sugihara, item 30) controlling the optical observation data so that the cells can be optically imaged while measuring the impedance (Sugihara, column 4, lines 46-57).

Tomita and Sugihara fail to teach a movement mechanism coupled to the imaging unit, the movement mechanism configured to move the imaging unit relative to the test plate; and control circuitry coupled to the movement mechanism and the imaging unit, wherein the control circuitry is configured to control movement of the movement mechanism in incremental steps, and at each step the imaging unit captures an image corresponding to a portion of the well, further wherein the control circuitry is further configured to generate an image of the entire cross-sectional area of the well by combining the captured images from each incremental step.
Gagnon teaches an automated microscopic image acquisition apparatus in which a movement mechanism is coupled to the imaging unit (Gagnon, item 114) and the control circuitry is configured to control movement of the movement mechanism in incremental steps (Gagnon, figure 6), and at each step the imaging unit captures an image corresponding to a portion of the well (Gagnon, figure 6), further wherein the control circuitry is further configured to generate an image of the entire cross-sectional area of the well by combining the captured images from each incremental step (Gagnon, columns 10-11, lines 64-10) with overlap of the images so that a plurality of close images can be obtained within the capture area (column 2, lines 8-18) and the overlap can be utilized to help to align adjacent images (Gagnon, column 13, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a movement mechanism to the imaging unit and control circuity of Gagnon which to control the movement and capture images in incremental steps and assembly the images in a composite because it would allow for a plurality of close images can be obtained within the capture area (Gagnon, column 2, lines 8-18), the overlap can be utilized to help to align adjacent images (Gagnon, column 13, lines 21-25) and to achieve a higher resolution image of the sample.
Regarding claim 165, modified Tomita teaches wherein the field of view of each captured image overlap the field of view of at least one other captured image (see supra).

Regarding claim 167, modified Tomita teaches wherein the cross-sectional area of the well corresponds to a specific depth within the well and a focal depth of the optical components (Gagnon, column 2, lines 8-18).
Regarding claim 168, modified Tomita teaches wherein the control circuitry is further configured to adjust a focal depth of the optical components to a different focal depth, to control the imaging unit and movement mechanism to capture images at the different focal depth, and to generate another image of the entire cross-sectional area of the well corresponding to the different focal depth (Gagnon, column 2, lines 8-18 and column 5, lines 6-15).
Regarding claim 169, modified Tomita teaches wherein the control circuitry is configured to generated images of the entire cross-sectional area of the well at a plurality of different focal depths, and to generate a 3D image of the entire well by combining the images of the entire cross-sectional of the well captured at the different focal depths (Tomita, paragraphs [0045]-[0052] and Gagnon, column 2, lines 8-18 and column 5, lines 6-15).
.
Claims 170 and 171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita, Sugihara and Gagnon as applied to claim 164 above, and further in view of United States Patent No. 5,501,959, hereinafter Lancaster.
Regarding claim 170, Tomita, Sugihara and Gagnon teach all limitations of claim 164; however, they fail to teach wherein the optical components comprise a reflective surface positioned adjacent to the side wall structure of the well being scanned.
Lancaster teaches a system which has white walls in the panel to increase the signal availability of visible light (Lancaster, column 18, lines 9-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a reflective surface adjacent to the side wall structure because it would increase the signal availability of visible light (Lancaster, column 18, lines 9-32).

Lancaster teaches a system which has white walls in the panel to increase the signal availability of visible light (Lancaster, column 18, lines 9-32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a reflective surface within the side wall structure because it would increase the signal availability of visible light (Lancaster, column 18, lines 9-32).

Claims 172 and 173 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Sugihara and United States Application Publication No. 2014/0017803, hereinafter Deans.
Regarding claims 172 and 173, Tomita teaches further comprising: a light source (item 20).
Tomita fails to teach optical components coupled to the light source and configured to direct light from the light source into each well; an imaging unit aligned with the test plate, the light source, and the optical components, wherein the imaging unit captures image data from within a field of view, further wherein the field of view is smaller than an entire cross-sectional area of each well; control circuitry coupled to the imaging unit.
Sugihara teaches an entire cell potential measuring apparatus with an optical observation system with an inverted microscope with optical components coupled to a light source (Sugihara, item 21) and a camera (Sugihara, item 22) with a computer (Sugihara, item 30) controlling the optical observation data so that the cells can be optically imaged while measuring the impedance (Sugihara, column 4, lines 46-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added inverted microscope with optical components coupled to a light source, camera and computer to the device of Tomita because it would allow for the cells to be optically imaged while measuring the impedance (Sugihara, column 4, lines 46-57).
Tomita and Sugihara fail to teach one or more chemical sensor dots coupled to the bottom wall or the side wall structure of the at least one well, wherein each chemical sensor dots changes color when 
Deans teaches a system for the detection of analytes in a system with a plurality of chemical sensors dots with each dot having a different sensitivity to the specific type of chemical with the plurality of sensor dots (Deans, paragraph [0064]) coupled to the bottom wall or the side wall structure of the at least one well (Deans, paragraph [0064]), wherein each chemical sensor dots changes color when exposed to a specific type of chemical (Deans, paragraph [0061]); signal processing circuitry coupled to the imaging unit, wherein the signal processing circuitry is configured to determine a color of each of the one or more chemical sensor dots, and to determine a color change in each of the one or more chemical sensor dots, the color change indicating presence of the specific type of chemical in the well (Deans, paragraph [0005], [0020] and [0105]) so that the determination of drugs and toxins in a sample can be determined (Deans, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of chemical sensors dots with each dot having a different sensitivity to the specific type of chemical with the plurality of sensor dots coupled to the bottom wall or the side wall structure of the at least one well and the signal processing circuitry of Deans to the apparatus of Tomita because it would allow for the determination of drugs and toxins in a sample to be determined (Deans, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798